DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This amendment is in response to communications filed 03/17/2022.  Claims 1-25 are pending.

Please note that the claim 21 has a space between data and “.”  However, this space was not in the previous set of claims.

Response to Arguments
Applicant’s arguments with respect to claims 1-25 have been considered but are moot due to new  ground of rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5-9, 12-16 and 19-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Katz et al (US 2020/0207358 and hereafter referred to as “Katz”).
Regarding Claim 1, Katz discloses a non-transitory computer-readable storage medium including instructions, wherein the instructions are configured to be executed by one or more processors of an electronic device, and wherein the instructions are for:   
detecting, using one or more sensors, one or more first characteristics associated with a gaze of a person with respect to an object during a period of time (Page 3, paragraph 0025-0027, 0029, 0030, Page 4, paragraph 0040, Page 5, paragraph 0045, 0049, Page 16, paragraph 0140-0142); 
detecting, using the one or more sensors, one or more second characteristics that are different from one of the more first characteristics that are associated with the gaze of the person with respect to the object at a first time after the period of time (Page 3, paragraph 0025-0027, 0029, 0030, Page 4, paragraph 0040, Page 5, paragraph 0045, 0049, Page 16, paragraph 0138, Page 26, paragraph 0295); 
determining, using a predictive model, a likelihood that the person is aware of the object based on the one or more first characteristics and the one or more second characteristics (Page 3, paragraph 0025-0027, 0029, 0030, Page 5, paragraph 0045, 0049, Page 7, paragraph 0065, 0067, Page 12, paragraph 0108, Page 13, paragraph 0120-0121); and 
selectively performing an operation based on the determined likelihood (Page 8-9, paragraph 0072, 0074, Page 9, paragraph 0084, Page 6, paragraph 0056-0057,  Page 12, paragraph 0110, Page 26, paragraph 0289, 0295, 0301, 0307, 0312).  
Regarding Claim 8, Katz discloses a method comprising: 
at an electronic device with one or more processors and memory (Page 2, paragraph 0025-0027, Figure 2): :   
detecting, using one or more sensors, one or more first characteristics associated with a gaze of a person with respect to an object during a period of time (Page 3, paragraph 0025-0027, 0029, 0030, Page 4, paragraph 0040, Page 5, paragraph 0045, 0049,0050,  Page 16, paragraph 0140-0142); 
detecting, using the one or more sensors, one or more second characteristics that are different from one of the more first characteristics that are associated with the gaze of the person with respect to the object at a first time after the period of time (Page 3, paragraph 0025-0027, 0029, Page 4, paragraph 0040, Page 5, paragraph 0045, 0049, Page 16, paragraph 0138, Page 26, paragraph 0295); 
determining, using a predictive model, a likelihood that the person is aware of the object based on the one or more first characteristics and the one or more second characteristics (Page 3, paragraph 0025-0027, 0029,0030, Page 5, paragraph 0045, 0049, Page 7, paragraph 0065, 0067, Page 12, paragraph 0108, Page 13, paragraph 0120-0121); and 
selectively performing an operation based on the determined likelihood (Page 8-9, paragraph 0072, 0074, Page 9, paragraph 0084, Page 6, paragraph 0056-0057,  Page 12, paragraph 0110, Page 26, paragraph 0289, 0295, 0301, 0307, 0312).  
Regarding Claim 15, Katz discloses an electronic device comprising: 
one or more processors (Page 2, paragraph 0025-0027, Figure 2):); and 
memory storing instructions, which when executed by the one or more 35 4837-5270-7522, v. 7Attorney Docket No.: 517782000500 processors, cause the electronic device to perform a method comprising (Page 2, paragraph 0025-0027, Figure 2): :   
detecting, using one or more sensors, one or more first characteristics associated with a gaze of a person with respect to an object during a period of time (Page 3, paragraph 0025-0027, 0029, 0030, Page 4, paragraph 0040, Page 5, paragraph 0045, 0049, Page 16, paragraph 0140-0142); 
detecting, using the one or more sensors, one or more second characteristics that are different from one of the more first characteristics that are associated with the gaze of the person with respect to the object at a first time after the period of time (Page 3, paragraph 0025-0027, 0029, 0030,  Page 4, paragraph 0040, Page 5, paragraph 0045, 0049, Page 16, paragraph 0138, Page 26, paragraph 0295); 
determining, using a predictive model, a likelihood that the person is aware of the object based on the one or more first characteristics and the one or more second characteristics (Page 3, paragraph 0025-0027, 0029, 0030, Page 5, paragraph 0045, 0049, Page 7, paragraph 0065, 0067, Page 12, paragraph 0108, Page 13, paragraph 0120-0121); and 
selectively performing an operation based on the determined likelihood (Page 8-9, paragraph 0072, 0074, Page 9, paragraph 0084, Page 6, paragraph 0056-0057,  Page 12, paragraph 0110, Page 26, paragraph 0289, 0295, 0301, 0307, 0312).  
Regarding Claim 2, 9 and 16, Katz discloses all the limitations of Claim 1, 8 and 15 respectively. Katz discloses the one or more first characteristics and the one or more second characteristics include one or more of dcurrent, wherein the dcurrent characteristic relates to a distance of the gaze of the person from the object at a particular time; dmin, wherein the dmin characteristic relates to a minimum distance of the gaze of the person from the object within an interval of time that includes the particular time; telapse, wherein the telapse characteristic relates to an elapsed time since a fixation of the gaze of the person on the object at the particular time; tdwell, wherein the tdwell characteristic relates to a total fixation duration of the gaze of the person within the interval of time; or Look, wherein the Look characteristic relates to whether the gaze of the person fixated on the object for greater than a threshold amount of time (Page 3, paragraph 0025-0027, 0029, 0030, Page 4, paragraph 0040, Page 5, paragraph 0045, 0049, Page 16, paragraph 0140-0142, Page 16, paragraph 0138, Page 26, paragraph 0295).  
Regarding Claim 5, 12 and 19, Katz discloses all the limitations of Claim 1, 8 and 15 respectively. Katz discloses wherein the operation includes an autonomous driving operation (Page 8-8, paragraph 0072, 0074, Page 9, paragraph 0084, Page 6, paragraph 0056-0057, Page 26, paragraph 0289, 0295, 0301, 0307, 0312).  
Regarding Claim 6, 13 and 20, Katz discloses all the limitations of Claim 1, 8 and 15 respectively. Katz discloses wherein selectively performing the operation includes: in accordance with a determination that the likelihood that that the person is aware of the object does not satisfy one or more threshold criteria, performing the operation; and in accordance with a determination that the likelihood that the person is aware of the object satisfies the one or more threshold criteria, forgoing performing the operation (Page  6-7, paragraphs 0061-0062, 0065, 0067, Page 8-9, paragraph 0072, 0074, Page 9, paragraph 0084, Page 6, paragraph 0056-0057,  Page 12, paragraph 0110, Page 26, paragraph 0289, 0295, 0301, 0307, 0312 ).  
Regarding Claim 7, 14 and 21, Katz discloses all the limitations of Claim 1, 8 and 15 respectively. Katz discloses wherein the one or more first characteristics of the gaze and the one or more second characteristics of the gaze are selected using objective and subjective data (Page 8-9, paragraph 0072, 0074, Page 9, paragraph 0084, Page 6, paragraph 0056-0057,  Page 12, paragraph 0108, 0110, Page 26, paragraph 0289, 0295, 0301, 0307, 0312, Page 3, paragraph 0025-0027, 0029, 0030, Page 5, paragraph 0045, 0049, Page 7, paragraph 0065, 0067, Page 13, paragraph 0120-0121).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4, 10, 11, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Katz in view of Sicconi et al (US 2020/0057487 and hereafter referred to as “Sicconi”).
Regarding Claim 3, 10 and 17, Katz discloses all the limitations of Claim 1, 8 and 15 respectively.  Katz discloses linear and logistic regression but does not explicitly disclose on the linear regression model.  Sicconi discloses wherein determining the likelihood that the person is aware of the object includes: determining an objective indication of awareness of the person of the object using a linear regression model (Page 5, paragraph 0046, Page 2, paragraph 0034, Page 3, paragraph 0039).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Katz to include the missing limitations as taught by Sicconi in order to provide a driver methods to reduce or minimize risk to prevent accidents (Page 2, paragraph 0035) as disclosed by Sicconi.
Regarding Claim 4, 11 and 18, Katz discloses all the limitations of Claim 1, 8 and 15 respectively. Katz discloses linear and logistic regression but does not explicitly disclose on the linear regression model.  Sicconi discloses wherein determining the likelihood that the person is aware of the object includes: determining a subjective indication of awareness of the person of the object using a linear regression model (Page 5, paragraph 0046, Page 2-3, paragraph 0037-0038).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Katz to include the missing limitations as taught by Sicconi in order to provide a driver methods to reduce or minimize risk to prevent accidents (Page 2, paragraph 0035) as disclosed by Sicconi.

Claims 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Katz in view of Delgado et al (US 2018/0053103 and hereafter referred to as “Delgado”).
Regarding Claim 22, Katz discloses all the limitations of Claim 1. Katz does not explicitly disclose the limitations.  Delgado discloses wherein the one or more first characteristics include time measurements associated with the gaze of the person with respect to the object within the period of time (Page 3, paragraph 0030, Page 11, lines 0097-0100, Page 13-14, paragraph 0114-0123).   Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Katz to include the missing limitations as taught by Delgado in order to  determine driver’s behavior whether positive or negative over a period of times (Page 1, paragraph 0004) as disclosed by Delgado.
Regarding Claim 23, Katz discloses all the limitations of Claim 1. Katz does not explicitly disclose the limitations.  Delgado discloses wherein the one or more first characteristics and the one or more second characteristics include indirect eye glance measures associated with the gaze of the person (Page 3, paragraph 0030, Page 11, lines 0097-0100, Page 13-14, paragraph 0114-0123, Figure 5, 6, 7).   Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Katz to include the missing limitations as taught by Delgado in order to  determine driver’s behavior whether positive or negative over a period of times (Page 1, paragraph 0004) as disclosed by Delgado.
Regarding Claim 24, Katz discloses all the limitations of Claim 1. Katz does not explicitly disclose the limitations.  Delgado discloses wherein the one or more first characteristics and the one or more second characteristics include aggregated eye glance measures associated with the gaze of the person over a time interval (Page 3, paragraph 0030, Page 11, lines 0097-0100, Page 13-14, paragraph 0114-0123, Figure 5, 6, 7).   Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Katz to include the missing limitations as taught by Delgado in order to  determine driver’s behavior whether positive or negative over a period of times (Page 1, paragraph 0004) as disclosed by Delgado.
Regarding Claim 25, Katz discloses all the limitations of Claim 1. Katz does not explicitly disclose the limitations.  Delgado discloses wherein the one or more first characteristics and the one or more second characteristics include features derived from eye glance measures associated with the gaze of the person collected over a time interval (Page 11, paragraph 0097-0102, Page 15, paragraph 0131). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Katz to include the missing limitations as taught by Delgado in order to  determine driver’s behavior whether positive or negative over a period of times (Page 1, paragraph 0004) as disclosed by Delgado.

Claims 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Katz in view of Victor et al (US 2010/0033333 and hereafter referred to as “Victor”).
Regarding Claim 22, Katz discloses all the limitations of Claim 1. Katz does not explicitly disclose the limitations.  Victor discloses wherein the one or more first characteristics include time measurements associated with the gaze of the person with respect to the object within the period of time (Page 3, paragraph 0021, paragraph 0252, 0321). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Katz to include the missing limitations as taught by Victor in order to  determine the safety of drivers based on data for drowsiness or distraction (Page 1, paragraph 0004) as disclosed by Victor.
Regarding Claim 23, Katz discloses all the limitations of Claim 1. Katz does not explicitly disclose the limitations.   Victor discloses wherein the one or more first characteristics and the one or more second characteristics include indirect eye glance measures associated with the gaze of the person (Page 3, paragraph 0021, paragraph 0252, 0321, 0164-0165).   Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Katz to include the missing limitations as taught by Victor in order to  determine the safety of drivers based on data for drowsiness or distraction (Page 1, paragraph 0004) as disclosed by Victor.
Regarding Claim 24, Katz discloses all the limitations of Claim 1. Katz does not explicitly disclose the limitations.  Victor discloses wherein the one or more first characteristics and the one or more second characteristics include aggregated eye glance measures associated with the gaze of the person over a time interval (Page 3, paragraph 0021, paragraph 0252, 0321).   Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Katz to include the missing limitations as taught by Victor in order to  determine the safety of drivers based on data for drowsiness or distraction (Page 1, paragraph 0004) as disclosed by Victor.
Regarding Claim 25, Katz discloses all the limitations of Claim 1. Katz does not explicitly disclose the limitations.  .  Victor discloses wherein the one or more first characteristics and the one or more second characteristics include features derived from eye glance measures associated with the gaze of the person collected over a time interval (Page 3, paragraph 0021, paragraph 0252, 0321, 0164-0165). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Katz to include the missing limitations as taught by Victor in order to  determine the safety of drivers based on data for drowsiness or distraction (Page 1, paragraph 0004) as disclosed by Victor.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA HOSSAIN whose telephone number is (571)272-5943. The examiner can normally be reached 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FARZANA HOSSAIN/Primary Examiner, Art Unit 2482                                                                                                                                                                                                        


May 12, 2022